Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 27, 2018 has been entered.
 Status of the Claims
Claims 9-35 are currently pending and presented for examination on the merits\
Applicant's Amendment filed on January 15, 2021 has been received and entered into
the present application.
Claims 1-8 are cancelled.
Claims 12, 14, 26 and 28 are amended.
Claims 15-24 are withdrawn.
Applicant’s arguments, filed January 15, 2021 have been fully considered. Rejections and/or objections not reiterated from previous Office Actions are hereby withdrawn. The following rejections and/or objections are either reiterated.
Claims 9-14 and 25-35 are under examination in the instant office action.
Maintained Rejection 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject 

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claim 9-14, 29, 30, 32 and 33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kurono et al. (US 3,821,279) in view of Sheridan (J. Chem. Inf. Comput. Sci., 2002, 42, pp. 103-108), Gould (International Journal of Pharmaceutics, 1986, vol. 33, pp. 201-217) and Berge et al. (Journal of Pharmaceutical Sciences, 1977, vol. 66, no. 1, pp. 1-19). 
Kurono et al. teach the compound Prostaglandin E2-2-diethylaminoethyl ester (see column 8, line 8; i.e. PGE2 diethaminoester compound wherein HA is nothing).  The prostaglandin was made in an alcohol solution (i.e. pharmaceutical acceptable carrier and composition; see column 7, lines 29-37; and 53-70) including ethyl alcohol [col. 7, ln 65].  Other prostaglandin aminoesters can be made with prostaglandins such as Prostaglandin E1 and Prostaglandin F2.  The invention teaches that they can be made using substituted alkyl alcohols such as diethylaminoethyl alcohol (see columns 2-5 and column 8, lines 28-35).  The compounds were found to have excellent inhibiting effects on histamine-induced asthma, thus having a clinically significant value (see column 9, lines 17-42).
Kurono et al. does not teach that the L3 is a C1-C20 alkylene; the salt form of the compounds nor the specific compounds/compositions of claims 25-28.   


Gould teaches the rationale to salt selection for basic drugs.  The desired characteristics of the salt form, given sufficient strength and toxicological stability of the conjugate acid are discussed on the basis of the various pivotal physicochemical properties; melting point, aqueous solubility and dissolution rate, stability, and hydrophobicity.  Several trends are established which can then assist the decision of which range of salt forms overcome a particular problem with a basic drug (see abstract in its entirety).
Berge et al. teach that the salts claimed by the Applicant are all FDA-approved commercially marketed salts (see table I).
The Examiner would like to note that “pharmaceutical” composition has not been given patentable weight because the recitation occurs in the preamble.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).
Accordingly, one having ordinary skill in the art at the time the invention was made would have found it obvious to formulate a salt of the compounds claimed because Gould teaches the desired characteristics of the salt form of drugs (see the article in its entirety).  Thus, one skilled in the art would have reasonable expectation that the salt of the compound would have the same properties.  




One skilled in the art at the time of the invention would have found it obvious and motivated to make the compounds wherein F is PGE1 or PGF2 because Kurono et al. teach that the PGF2 compounds can be made by using the substituted alkyl alcohols such as diethylaminoethyl alcohol, and that other prostaglandin aminoesters can be made with prostaglandins such as Prostaglandin E1 and Prostaglandin F2.   (see columns 3-5 and column 8, lines 28-35).  One would be further motivated to make the compounds/compositions because Kurono et al. teach that the compounds were found to have excellent inhibiting effects on histamine-induced asthma, thus having a clinically significant value (see column 9, lines 17-42).  Thus, one skilled in the art would reasonably expect that the different prostaglandin compounds of Kurono et al. (i.e. F of the instant application) would have similar properties.

3 is a C1-C20 alkylene because Kurono et al. teach that the linker can be an ethyl group (i.e. diethylaminoethyl) and Sheridan teach that it is known in the art that saturation of an ethyl group is expected to have the same biological activity.  Thus, one skilled in the art would reasonably expect that the saturation of the ethyl chain would have similar properties because of the teachings of Sheridan.
Hence, it is clear from the references above that “a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and that there would have been a reasonable expectation of success." DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 80 USPQ2d 1641, 1645. 


	Claims 25-28, 31, 34 and 35 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kurono et al. (US 3,821,279) in view of Gould (International Journal of Pharmaceutics, 1986, vol. 33, pp. 201-217) and Berge et al. (Journal of Pharmaceutical Sciences, 1977, vol. 66, no. 1, pp. 1-19). 
Kurono et al. teach the compound Prostaglandin E2-2-diethylaminoethyl ester (see column 8, line 8; i.e. PGE2 diethylaminoethyl ester compound wherein HA is nothing).  The prostaglandin was made in an alcohol solution (i.e. pharmaceutical acceptable carrier and composition; see column 7, lines 29-37; and 53-70) including ethyl alcohol [col. 7, ln 65].  Other prostaglandin aminoesters can be made with prostaglandins such as Prostaglandin E1 and Prostaglandin F2.  The invention teaches that they can be made using substituted alkyl alcohols such as diethylaminoethyl alcohol (see columns 2-5 and column 8, lines 28-35).  The compounds were found to have excellent inhibiting effects on histamine-induced asthma, thus having a clinically significant value (see column 9, lines 17-42).

et al. does not teach the salt form of the compounds nor the specific compounds/compositions of claims 25-28, 31, 34 and 35.   
Gould teaches the rationale to salt selection for basic drugs.  The desired characteristics of the salt form, given sufficient strength and toxicological stability of the conjugate acid are discussed on the basis of the various pivotal physicochemical properties; melting point, aqueous solubility and dissolution rate, stability, and hydrophobisity.  Several trends are established which can then assist the decision of which range of salt forms overcome a particular problem with a basic drug (see abstract in its entirety).  Acetic (acetate), sulfuric (sulfate) and phosphoric (phosphate) salts are FDA-approved commercially marketed salts (see table 1).
Berge et al. teach that the salts claimed by the Applicant are all FDA-approved commercially marketed salts (see table I).
The Examiner would like to note that “pharmaceutical” composition has not been given patentable weight because the recitation occurs in the preamble.  A preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone.  See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951).
Accordingly, one having ordinary skill in the art at the time the invention was made would have found it obvious to formulate a salt of the compounds claimed because Gould teaches the desired characteristics of the salt form of drugs (see the article in its entirety).  Thus, one skilled in the art would have reasonable expectation that the salt of the compound would have the same properties.  
The motivation for formulating a salt of the claimed compounds is because Gould teaches the desired characteristics of the salt form of drugs (see the article in its entirety).  In general, salt formation provides a means of altering the physicochemical and resultant biological 

One skilled in the art at the time of the invention would have found it obvious and motivated to make the compounds wherein F is PGF2 because Kurono et al. teach that the PGF2 compounds can be made by using the substituted alkyl alcohols such as diethylaminoethyl alcohol (see columns 3-5 and column 8, lines 28-35).  One would be further motivated to make the compounds/compositions because Kurono et al. teach that the compounds were found to have excellent inhibiting effects on histamine-induced asthma, thus having a clinically significant value (see column 9, lines 17-42).  Thus, one skilled in the art would reasonably expect that the different prostaglandin compounds of Kurono et al. (i.e. F of the instant application) would have similar properties.
Hence, it is clear from the references above that “a person of ordinary skill in the art would have been motivated to combine the prior art to achieve the claimed invention and that there would have been a reasonable expectation of success." DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co., 80 USPQ2d 1641, 1645. 

Response to Arguments
Applicant's arguments filed January 15, 2021 have been fully considered but they are not persuasive. 
Applicant argues that:
 Kurono is clearly directed to the specific synthesis of w-hydroxylalkyl esters of prostaglandin esters and not to prostaglandin prodrugs. Kurnool clearly fails to teach the pharmaceutically acceptable prostaglandin E2 diethylaminoethyl ester composition. 
Sheridan is directed to broad generalizations Sheridan et al. uses broad generalization about the bridge or linker to have the same biological activity as unsaturated ethylene bridge or linker. Berge and Gould and all the salts are FDA-approved, commercially marked.
Examiner’s Response: 
The examiner has considered Applicant’s arguments and finds them not persuasive at the present time. One skilled in the art at the time of the invention would have found it obvious and motivated to make the compounds wherein F is PGF2 because Kurono et al. teach that the PGF2 compounds can be made by using the substituted alkyl alcohols such as diethylaminoethyl alcohol (see columns 3-5 and column 8, lines 28-35).  One would be further motivated to make the compounds/compositions because Kurono et al. teach that the compounds were found to have excellent inhibiting effects on histamine-induced asthma, thus having a clinically significant value (see column 9, lines 17-42).  Thus, one skilled in the art would reasonably expect that the different prostaglandin compounds of Kurono et al. (i.e. F of the instant application) would have similar properties.
With regards to the alcohol utilized in Kurono. The examiner showing that that the Prostaglandins esters of Kurono have inhibitory effects that is useful in histamine-induced asthma, thus having a clinically significant value. In addition, the examiner is pointing out that a composition comprising a prostaglandin ester and ethyl alcohol are mixed together to form a composition. Thus, the skilled artisan in the art of pharmaceutical sciences would have understood that ethyl alcohol is a suitable components to be formulated with prostaglandins.   It 
With regards to the arguments directed to Sheridan et al. uses broad generalization about the bridge or linker to have the same biological activity as unsaturated ethylene bridge or linker. The state of the art in the medicinal/organic chemistry recognized that using longer carbon chains of alkyl or ethylene do not substantially changes the activity of the compounds itself as demonstrated by Sheridan. Thus, one skilled in the art would reasonably expect that the saturation of the ethyl chain would have similar properties because of the teachings of Sheridan.
Applicant cites several references to counter argue that the activity of the prostaglandin of the instant invention cannot be predicted by general bioisosterism of computer program. However, it is recognized in the chemical arts that chemical compounds with close structural similarities will have similar properties. A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) (discussed in more detail below) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990).	
With regards to the arguments to Berge and Gould and all the salts are FDA-approved, commercially marked. One having ordinary skill in the art at the time the invention was
made would have found it obvious to formulate a salt of the compounds claimed
because Gould teaches the desired characteristics of the salt form of drugs (see the
article in its entirety). Thus, one skilled in the art would have reasonable expectation that the salt of the compound would have the same properties. It is well-known in the art that the pharmaceutical acceptable salt forms of therapeutic compounds are used to enhance the 
Conclusion
Rejection of claims 9-14 and 25-35 is proper.
No claims are allowed.
Claims 15-24 are withdrawn.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAINA D MATOS NEGRON whose telephone number is (571)272-6013.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571) 272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TAINA D MATOS NEGRON/Primary Examiner, Art Unit 1627